IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,125



                         EX PARTE MARCUS PRINCE, Applicant



         ON APPLICATION FOR A WRIT OF HABEAS CORPUS
 CAUSE NO. C-3-008694-1012736-A IN THE CRIMINAL DISTRICT COURT #3
                       FROM TARRANT COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to the offense of

failure to comply with sex offender registration requirements, enhanced by a prior felony conviction,

and was sentenced to four years’ imprisonment. He did not appeal his conviction.

       Applicant contends, inter alia, that his plea was involuntary and his sentence unauthorized,

because he was charged with failing to register under the incorrect section of the Texas Code of

Criminal Procedure. The trial court determined that Applicant is correct, in that the offense with
                                                                                                  2

which he was charged should have been a state jail felony, not a third degree felony. Furthermore,

the prior felony conviction used to enhanced his punishment range would not have been usable to

enhance the primary offense had it been properly charged. Applicant was charged with the wrong

degree of offense, and was admonished as to an incorrect punishment range. Applicant is entitled

to relief. Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985); Ex parte Rich, 194 S.W.3d 508,

515 (Tex. Crim. App. 2006).

       Relief is granted. The judgment in Cause No. C-3-008694-1012736-A in the Criminal

District Court #3 of Tarrant County is set aside, and Applicant is remanded to the custody of the

sheriff of Tarrant County to answer the charges as set out in the indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: April 1, 2009
Do Not Publish